DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-7 and 8-14, drawn to the method for generating a quote of a product for display on a graphical user interface (GUI), the method comprising: 
determining, by one or more processors, data to calculate a product quote requested by a user; 
receiving, by the one or more processors, a first portion of the data from one or more sources other than the user;
generating, by the one or more processors, one or more prompts for displaying via the GUI to collect answers from the user, the answers corresponding to a second portion of the data that is not available from the one or more sources; 
receiving, by the one or more processors, the second portion of data based upon the answers provided by the user to the one or more prompts; 
calculating, by the one or more processors, the product quote based upon the first and second portions of data; and 
generating, by the one or more processors, a display of the product quote.
Group II: Claims 15-20, drawn to the method of generating a quote of a product for display on a graphical user interface (GUI), the method comprising:
receiving, by one or more processors, a control option indicative of a number of prompts to be answered to obtain a product quote; 
determining, by the one or more processors, a number of prompt layers based upon a control option, each of the number of prompt layers including one or more prompts to be displayed via the GUI; 
generating, by the one or more processors, one or more prompts within the number of prompt layers as a plurality of sequentially-presented interactive windows such that a user's answers to the one or more prompts while navigating through the plurality of sequentially-presented interactive windows represents a user experience path; 
receiving, by the one or more processors, a first portion of data from the user's answers to the one or more prompts within the user experience path; 
receiving, by the one or more processors, a second portion of data from one or more sources other than the user, the second portion of data corresponding to prompt layers that are not generated based upon the control option; 
calculating, by the one or more processors, the product quote based upon the first and second portion of data; and 
generating, by the one or more processors, a display of the product quote.
The inventions are distinct, each from the other because of the following reasons:
The aforesaid invention group I and II are distinct. The group I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombination are distinct if they are not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the steps of the two methods, the two methods are distinct from each other.  Additionally, these two inventions have two separate utilities.   The utility of group I is the method for generating a quote of product for display from answers provided by the user to one or more prompts and the utility of group II is the method for generating a quote of product for display from the user’s answers to the number of prompt layers based upon the control option within the user experience path.  In the instant case, group I has a separate utility from generating a quote of product for display from the user’s answers to the number of prompt layers based upon the control option within the user experience path.  See MPEP §806.05(d)
The Examiner has required restriction between subcombinations usable together for group I and II.  Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries).  For example, the Examiner would have search not only the Patent and PG-Pub database, but also non-patent literature database using different search engine and search different databases.  This would pose serious search burden if several inventions have to be searched for the patent application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        June 13, 2022